Per Curiam.
{¶ 1} In April 2002, the Ohio Parole Board denied parole to appellant, Michael Turner White, and continued his next parole eligibility date to April 2004.
{¶ 2} In July 2002, White filed a petition in the Court of Appeals for Allen County requesting a writ of mandamus to compel appellee, Ohio Adult Parole Authority (“APA”), to grant him, inter alia, parole and release him from prison. The APA filed a motion to dismiss the petition. In September 2002, the court of appeals granted the APA’s motion and dismissed the petition.
{¶ 3} We affirm the judgment of the court of appeals. The primary objective of White’s mandamus claim was to obtain an immediate release from custody. “But habeas corpus, rather than mandamus, is the proper action through which to seek release from prison or other physical confinement.” State ex rel. Borden v. Hendon, 96 Ohio St.3d 64, 2002-Ohio-3525, 771 N.E.2d 247, at ¶ 7. And White “has no inherent or constitutional right to be released prior to the expiration of his sentence.” Rollins v. Haviland (2001), 93 Ohio St.3d 590, 590, 757 N.E.2d 769.
Judgment affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook, Lundberg Stratton and O’Connor, JJ., concur.